DETAILED ACTION
This action is a response to communication filed April 15th, 2020.
Claims 1-17 are pending in this application.  
This application claims priority to provisional application no. 62/835,656, filed on April 18th, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spaltro et al (U.S. Patent Application Publication No. 2011/0131335, hereinafter Spaltro) in view of Santhanam et al (U.S. Patent Application Publication no. 2014/0219167, hereinafter Santhanam).

With respect to claims 1 and 12, Spaltro discloses a computer-implemented method and system for assessing connection quality for a first party in an interaction between the first party and a second party in a cloud-based collaboration platform (paragraph [0026], lines 1-10, wherein the first party is the “user” and the second party is the cloud “service provider”), the method comprising the steps of: 

aggregating the measurements obtained and analyzing for an issue (paragraph [0036], lines 1-3); and 
alerting the first party in real-time if an issue is detected (paragraph [0036], lines 13-17). 
But Spaltro does not disclose measuring web application network performance across a plurality of network connections.
However, Santhanam discloses measuring web application network performance across a plurality of network connections (paragraph [0071], lines 1-8) between a central client and a plurality of endpoints to obtain a measurement for each network connection (paragraph [0070], lines 1-8); 
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the system for cloud computing management of Spaltro with the quality of service for web client based sessions of Santhanam.  The motivation to combine being to improve network connections performance between peers.  The network connection performance between peers being improved by maintaining a quality of service of web-based applications between peers (Santhanam: abstract).
	 
With respect to claims 2 and 13, the combination of Spaltro and Santhanam discloses the method of claims 1 and 12, Santhanam further discloses wherein the plurality of network connections comprise different connection types (paragraph [0072], lines 1-16). 

With respect to claims 3 and 14, the combination of Spaltro and Santhanam discloses the method of claims 1 and 12, Santhanam further discloses wherein the measuring further comprises analytics of XMLHttpRequests, Websockets, and WebRTC (paragraph [0072], lines 1-8). 

With respect to claim 4, the combination of Spaltro and Santhanam discloses the method according to claim 3, Santhanam further discloses wherein the XMLHttpRequests are monitored for at least one of: 
latency in response time as a function of request body size and response body size (paragraph [0070], lines 8-16); and 
status codes (paragraph [0086], lines 1-7, service type). 

With respect to claim 5, the combination of Spaltro and Santhanam discloses the method of claim 3, Spaltro further discloses wherein the Websockets are monitored for frequent closures, wherein the closures are determined to be indicative of socket connection disruption (paragraph [0037], lines 18-21). 

With respect to claim 6, the combination of Spaltro and Santhanam discloses the method of claim 5, Santhanam further discloses wherein web telemetry is performed of TCP connections performed in a browser via the Websockets for measuring at least one of: network quality, network connectivity, and network stability (paragraph [0082]) 

With respect to claim 7, the combination of Spaltro and Santhanam discloses the method of claim 3, Santhanam further discloses wherein the WebRTC is monitored for one or more of: 
prior to connection, latency in gathering ICE candidates (paragraph [0069], lines 1-15); 
after the connection, media statistics for latency, bandwidth usage and availability, jitter, and dropped packets (paragraph [0070], lines 1-8); 
connection interruptions (paragraph [0069], lines 27-31); and 


With respect to claim 8, the combination of Spaltro and Santhanam discloses the method of claim 7, Santhanam further discloses wherein built-in network metrics and RTCPeerConnection are used to determine metrics for monitoring (paragraph [0071], lines 1-8; paragraph [0072], lines  16-22). 

With respect to claim 9, the combination of Spaltro and Santhanam discloses the method of claim 1, Santhanam further discloses wherein the measuring further comprises analytics of two of: XMLHttpRequest requests, Websockets, and WebRTC (paragraph [0072], lines 1-8). 

With respect to claim 10, the combination of Spaltro and Santhanam discloses the method of claim 1, Santhanam further discloses wherein the measuring is performed using web telemetry (paragraph [0070]).
 
With respect to claims 11 and 17, the combination of Spaltro and Santhanam discloses the method of claims 1 and 12, Spaltro further discloses: 
pushing data to an analytics ingestion system for aggregate-of-aggregate analytics and alerting (paragraph [0036], lines 1-3); and 
compiling analysis of network performance across users and organizations (paragraph [0065]). 

With respect to claim 15, the combination of Spaltro and Santhanam discloses the system of claim 12, Santhanam wherein the obtained measurements comprise analytics of two of: XMLHttpRequests, Websockets, and WebRTC (paragraph [0072], lines 1-8). 

With respect to claim 16, the combination of Spaltro and Santhanam discloses the system of claim 12, Santhanam further discloses wherein the network performance is measured using web telemetry (paragraph [0070]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waxman		Pat. Pub.	2015/0039687
Ding			Pat. Pub.	2015/0180748
Eriksson		Pat. Pub.	2016/0028790
Sathyanarayana		Pat. Pub.	2016/0164761
Sigur Sson		Pat. Pub.	2017/0123751
Cuzzort			Pat. Pub.	2017/0230191
Lopez Fernandez	Pat. Pub.	2020/0127940

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


3/24/21
/BLAKE J RUBIN/Examiner, Art Unit 2457